                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )         ORDER
                                                         )
 MANUEL MAURO CHAVEZ,                                    )
                                                         )
                 Defendants.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal Motion

To Suppress” (Document No. 78) filed June 21, 2019. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Motion to Suppress contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Motion To

Suppress” (Document No. 78) is GRANTED, and the “Motion To Suppress” (Document No. 74)

is sealed until further Order of this Court.


                                           Signed: June 26, 2019
